DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/18/2019, has been entered. 

      Claims 1-37 have been canceled.

      Claims 38-58 have been added.

      Claims 38-58 are pending.

3. It is noted claim 41, drawn “as any one of antibodies shown in Tables 1 to 6” will be subject to a rejection under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, with respect, because where possible, claims are to be complete in themselves.      
    See MPEP 2173.05(s).  

4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

     Group I, claims 38-50, 57, drawn anti-MG4 domain antibodies and compositions / kits,     
                    classified in Class / subclass C07K 16/00, for example.

    Group II, claims 51-53, drawn nucleic acids encoding anti-MG4 domain antibodies and 
                    vectors / host cells classified in Class / subclass C07K 16/00. classified in Class / 
                    subclass A61K 39/395, for example.

  Group III, claims 54-56, drawn to methods of treating complement-related diseases with 
                    anti-MG4 domain antibodies, classified in Class / subclass A61K 39/395, for 
                    example.

  Group IV, claim 58, drawn to methods of detecting, in Class / subclass G01N 33/53, for 
                    example.

5.  Groups I and III/IV are related as products and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. 806.05(h)).  
     In the instant case, the antibodies as claimed can be used in a materially different process such as affinity purification, detection and bioassays in addition to the methods of treating.
     In the instant case, the methods of treating and methods of detecting a complement cleavage product can be accomplished a variety of agents that do not rely upon the instant MG4 domain antibodies.

     Therefore they are patentably distinct


   In the instant case, antibodies and nucleic acids encoding antibodies (and associated vectors and host cells) are distinct because their structures, physiochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
     Therefore, each product is patentably distinct, and searching of these Inventions would impose an undue burden.

7. Groups III-IV, in part, are different methods. The inventions as grouped in Groups II-VI are distinct, each from the other, because they represent different inventive endeavors as one does not suggest the other; therefore, each method is patentably distinct. 

     Further, they rely upon different ingredients, process steps and endpoints, where the ingredients differ in structures, physiochemical properties and/or mode of action and do not share a common structure that is disclosed to be essential for common utility.  

    Therefore, the Groups are patentably distincts and these Groups would impose an undue burden.

8.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for 
examination purposes as indicated is proper.

9.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
     (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

     If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

10.  In addition to the electing a Group from above, the following species election is set forth.  

    This application contains claims directed to the following patentably distinct species of the claimed Groups I - IV: wherein antibody is selected from that recited in the instant claims.

     Applicant is further required to elect one particular antibody that binds MG4 domain and to provide the following information with respect to the elected species of the antibody if appropriate.

     Applicant is required to elect the relevant amino acid SEQ ID NOS. for Groups I, III and IV.
     Applicant is required to elect the relevant nucleic acid SEQ ID NOS. for Group II.

     Applicant is required to select a specific antibody species and the corresponding heavy chain SEQ ID NO., light chain SEQ ID NO. and CDR sequences as well as designation (e.g., see specification) (e.g., see Tables 1-6 for amino acids; Table 7-8 for nucleic acids), if relevant as they relate to amino acids / nucleic acids / Groups /species and functional antibodies or nucleic acids encoding functional antibodies.

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 





     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
       
     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

11.  In addition to electing a Group and species of antibodies from above,
     if applicant elects Group III and the species from Section 9 above,
    applicant is required to elect a species of  complement-related disease encompassed by the instant claim 56 or disclosed on page 25 for example (rheumatoid arthritis, ARDS, etc.)

     These immune disorders / diseases are patentably distinct because they differ in etiologies and therapeutic endpoints. Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 
     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (e.g., rheumatoid arthritis, ARDS, etc.) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 54-55 are generic, for example.

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

12.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.



     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

13.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.

14.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h).

15.  The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  











    Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 26, 2021